GERARD, J.
Plaintiff is the husband of defendant, Gussie Brachfeld. They quarreled and separated. The wife stored the furniture of their home with the defendant warehouse company. Plaintiff sued that company in replevin, and- the wife was thereafter made a party defendant. The judgment appealed from awards all the chattels to the wife. I regret that this judgment must be reversed, because there is absolutely no proof, even in general terms, as to the wife’s ownership of several of the chattels, such as the parlor set. The judgment may award some chattels to one party and some to another.
Judgment reversed and new trial ordered, with costs to abide the event. All concur.